                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                              NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     CARLOS C. HOUSH,                                   Case No. 17-cv-04222-HSG (PR)
                                                        Petitioner,
                                   9
                                                                                            ORDER DENYING RESPONDENT’S
                                                 v.                                         RENEWED MOTION TO DISMISS;
                                  10
                                                                                            DENYING PETITIONER’S MOTION
                                  11     RONALD RACKLEY, Warden,                            FOR RECALL OF SENTENCE;
                                                                                            SETTING BRIEFING SCHEDULE
                                                        Respondent.
                                  12
Northern District of California




                                                                                            Re: Dkt. Nos. 31, 37
 United States District Court




                                  13

                                  14
                                                                               INTRODUCTION
                                  15
                                              On July 25, 2017, Petitioner, a pro se prisoner, filed this action for a writ of habeas corpus
                                  16
                                       pursuant to 28 U.S.C. § 2254. On September 29, 2017, the Court ordered respondent to show
                                  17
                                       cause as to why the petition should not be granted. Respondent moved to dismiss the petition as
                                  18
                                       untimely. By order entered, July 23, 2018, the Court agreed that Petitioner had missed his filing
                                  19
                                       deadline by more than eight months. The Court found, however, that Petitioner could be entitled
                                  20
                                       to equitable tolling on the basis of mental impairment. Specifically, Petitioner presented evidence
                                  21
                                       that he had sustained a brain injury as a child that left him with memory problems and potentially
                                  22
                                       other disabilities. The Court could not determine whether equitable tolling applied because it
                                  23
                                       lacked a complete mental health record for the time between the start of petitioner’s statute of
                                  24
                                       limitations period and the time he filed his petition. The Court specifically noted that Respondent
                                  25
                                       had not offered countervailing evidence showing that Petitioner did not suffer from a mental
                                  26
                                       impairment during the relevant time period. Accordingly, the motion to dismiss was denied
                                  27
                                       without prejudice to Respondent filing a renewed motion supported by such countervailing
                                  28
                                   1   evidence. On September 21, 2018, Respondent filed a “submission of documents and further

                                   2   argument in support of motion to dismiss habeas corpus petition as untimely,” which the Court

                                   3   construes as a renewed motion to dismiss. Dkt. No. 31. Petitioner has filed an opposition, and

                                   4   Respondent has filed a reply. Dkt. No. 33.1 Petitioner has also filed a motion requesting a recall

                                   5   of his sentence. Dkt. No. 37.

                                   6                                               DISCUSSION

                                   7   A.      Respondent’s Renewed Motion to Dismiss

                                   8           Respondent has filed a copy of Petitioner’s complete prison mental health record since his

                                   9   state conviction in 2013. Dkt. No. 31-4. Respondent argues that the record provides no basis for a

                                  10   finding that Petitioner suffered from a mental impairment that prevented him from timely filing

                                  11   his federal habeas petition. The Court disagrees. Because Petitioner’s mental health record is

                                  12   under seal as containing sensitive medical and mental health information, the Court will not go
Northern District of California
 United States District Court




                                  13   into detail as to its contents. Suffice it to say that the record shows that Petitioner is currently

                                  14   included in the California Department of Corrections and Rehabilitation’s developmental

                                  15   disability program, a fact that Petitioner attests to in his sur-reply. See Dkt. No. 34. Further,

                                  16   Petitioner’s childhood brain trauma is mentioned throughout his extensive mental health record,

                                  17   and a psychological evaluation conducted as recently as last year could not rule out brain injury.

                                  18           On the current record, there appear to be genuine issues of fact with respect to whether

                                  19   Petitioner is entitled to equitable tolling on the basis of mental impairment. A resolution of the

                                  20   issue would likely require further extensive proceedings, most likely through an evidentiary

                                  21   hearing. See Roy v. Lampert, 465 F.3d 964, 969 (9th Cir. 2006) (“A habeas petitioner [] should

                                  22   receive an evidentiary hearing when he makes ‘a good faith allegation that would, if true, entitle

                                  23   him to equitable tolling.’”) (quoting Laws v. LaMarque, 351 F.3d 919, 919 (9th Cir. 2003)).

                                  24   Petitioner’s application for habeas relief itself, however, presents relatively straightforward issues.

                                  25   Although a procedural issue such as the statute of limitations should ordinarily be resolved first,

                                  26
                                       1
                                  27    Petitioner failed to file a copy of his opposition with the Court. It is attached as an exhibit to
                                       Respondent’s reply. See Dkt. No. 33-1. Petitioner later filed what appears to be a sur-reply. See
                                  28   Dkt. No. 34.

                                                                                           2
                                   1   the statute of limitations is not jurisdictional2, and “judicial economy sometimes dictates reaching

                                   2   the merits [of a claim or claims] if the merits are easily resolvable against a petitioner while the

                                   3   procedural bar issues are complicated.” Barrett v. Acevedo, 169 F.3d 1155, 1162 (8th Cir. 1999)

                                   4   (internal citations omitted). In the present case, it appears to be more judicially efficient to

                                   5   adjudicate Petitioner’s claims on the merits. Accordingly, the Court will deny Respondent’s

                                   6   renewed motion to dismiss and order Respondent to file an answer addressing the merits of

                                   7   Petitioner’s claims.

                                   8   B.        Petitioner’s Motion for Recall of Sentence

                                   9             Petitioner has filed a motion requesting this Court recall his sentencing enhancements

                                  10   pursuant to California Assembly Bill 2942. This bill revised California Penal Code Section

                                  11   1170(d)(1) to give state prosecutors the ability to reevaluate past sentences and recommend

                                  12   sentence reductions. Because federal habeas relief is only available for “a violation of the
Northern District of California
 United States District Court




                                  13   Constitution or laws or treaties of the United States,” see 28 U.S.C. § 2254(a), Petitioner’s request

                                  14   will be denied. To the extent California Assembly Bill 2942 applies to his sentence, he must seek

                                  15   relief in state court.

                                  16                                               CONCLUSION

                                  17             For the foregoing reasons, the Court orders as follows:

                                  18             1.     Petitioner’s motion for recall of sentence is DENIED.

                                  19             2.     Respondent’s renewed motion to dismiss is DENIED. The denial is WITHOUT

                                  20   PREJUDICE. Respondent will be given an opportunity to re-file the motion and request an

                                  21   evidentiary hearing on Petitioner’s entitlement to equitable tolling after the Court rules on the

                                  22   merits of Petitioner’s claims. The Court will also consider scheduling such an evidentiary hearing

                                  23   on its own motion if it determines at a later date that such hearing is warranted.

                                  24             3.     Respondent shall file with the Court and serve on Petitioner, within sixty (60) days

                                  25   of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules

                                  26   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted.

                                  27

                                  28   2
                                           Green v. White, 223 F.3d 1001, 1003-04 (9th Cir. 2000) (statute of limitations not jurisdictional).
                                                                                        3
                                   1   Respondent shall file with the answer and serve on petitioner a copy of all portions of the state

                                   2   trial record that have been transcribed previously and that are relevant to a determination of the

                                   3   issues presented by the petition.

                                   4          If Petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                   5   Court and serving it on respondent within thirty (30) days of the date the answer is filed.

                                   6          This order terminates Docket Nos. 31 and 37.

                                   7          IT IS SO ORDERED.

                                   8   Dated: 3/11/2019

                                   9

                                  10
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  11                                                                United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         4
